DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein generating the single-phase AC voltage comprises: performing battery configuration control on each of the battery array modules to generate a multi-level DC voltage; superimposing the multi-level DC voltage with an output signal generated by a current command to generate a full-wave DC signal; and converting the full-wave DC signal into the single-phase AC voltage through a polarity converter.
In regards to claim 10, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein generating the single-phase AC voltage comprises:-4-Customer No.: 31561Docket No.: 087380-US-PA Application No.: 16/727,891performing battery configuration control on each of the battery array modules to generate a multi-level DC voltage: superimposing the multi-level DC voltage with an output signal generated by a current command to generate a full-wave DC signal; and performing polarity conversion to convert the full-wave DC signal into the single-phase AC voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842